Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 1 of 31 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

Tyrone Evans,
                                               Case No.: 8:21-cv-2188
           Plaintiff,
 v.

NCB Management Services, Inc.,
                                                     JURY TRIAL DEMANDED
           Defendants.


                   COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, Tyrone Evans (“Mr. Evans”), by and through

his attorneys, Seraph Legal, P.A., and complains of the Defendant, NCB

Management Services, Inc. (“NCB”) stating as follows:


                            PRELIMINARY STATEMENT

      1.        This is an action brought by Mr. Evans against NCB for violations of

the Florida Civil Remedies for Criminal Practices Act, Florida Statute § 772.101,

et. seq. (“CRCPA”), the Fair Credit Reporting Act, 15 U.S.C. § 1681 et. seq.

(“FCRA”),the Florida Consumer Collection Practices Act, Florida Statute § 559.55,

et. seq. (“FCCPA”) and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et.

seq. (“FDCPA”).



                            JURISDICTION AND VENUE


                                      Page 1 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 2 of 31 PageID 2




      2.     Subject matter jurisdiction for Plaintiff’s FDCPA and FCRA claims

arise under 15 U.S.C. § 1692k(d), and 15 U.S.C. § 1681n, and 28 U.S.C. § 1331.

      3.     This Court has supplemental jurisdiction for Plaintiff’s CRCPA and

FCCPA claims under 28 U.S.C. § 1367.

      4.     The Defendants are subject to the jurisdiction of this Court pursuant

to Section 48.193, Florida Statutes and Fed. R. Civ. P. 4(k).

      5.     Venue is proper in the Middle District of Florida pursuant to 28 U.S.C.

§1391(b)(2), because the acts complained of were committed and / or caused by

the Defendants within the Middle District of Florida

                               PARTIES – Mr. Evans

      6.     Mr. Evans is a natural person who at all times relevant has resided in

Tampa, Florida.

      7.     Mr. Evans is a Consumer as defined by 15 U.S.C. § 1692a(3) and Florida

Statute § 559.55(8).

                                  PARTIES – NCB

      8.     NCB is a Pennsylvania corporation with a primary business address

of 1 Allied Drive, Trevose, PA 19053.

      9.     NCB's Florida Registered Agent is CT Corporation System, 1200 S.

Pine Island Rd., Plantation, FL 33324.
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 3 of 31 PageID 3




      10.    NCB is a Debt Collector within the meaning of the FDCPA, 15 U.S.C.

§1692a(6), in that it: (a) uses an instrumentality of commerce, including postal

mail, interstate and within the State of Florida, for its business, the principal

purpose of which is the collection of debts; and, (b) regularly collects or attempts

to collect, directly or indirectly, debts owed or due or asserted to be owed or due

another.

      11.    NCB is licensed as a Consumer Collection Agency (“CCA”) by the

Florida Office of Financial Regulation and holds license number CCA0900866. SEE

PLAINTIFF’S EXHIBIT A.


                            FACTUAL ALLEGATIONS

                    Elastic Makes Usurious Loan to Mr. Evans

      12.    In or around October 2016, Mr. Evans obtained an installment loan

(the “Elastic Loan”) from the online lender Elevate Credit, Inc., (“Elevate”) doing

business as Elastic (“Elastic”).

      13.    Elevate is on online lender that operates through several websites,

including www.risecredit.com, www.elastic.com, and www.elevate.com, to

provide predatory, high-interest, short-term loans to consumers that it describes

as individuals “with little to no savings, urgent credit needs and limited options.”

      14.    Elevate claims on its website it is “focused on developing solutions

that can help customers end the cycle of debt and build a brighter tomorrow.”

                                    Page 3 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 4 of 31 PageID 4




      15.   But rather than help with lifting struggling consumers out of the hole

created by household debt, Elevate provides the shovel to help them dig

themselves in deeper, by marketing predatory, high-cost loans as supposed

“lower-cost” alternatives that will “save” consumers money on financing costs.

Elevate entices vulnerable consumers with the prospect of fast cash – often without

disclosing the annual interest rates assessed— supposedly to keep the consumer

from being charged high bank overdraft fees or payday loan costs. In reality, the

consumer often ends up further mired in debt.

      16.   The interest rates on Elastic loans have effective annual percentage

rates (“APRs”) between 129% and 251% annually.

      17.   Mr. Evans received a direct-mail solicitation produced by Elevate and

ended up taking out a $3,500 loan.

      18.   Mr. Evans used the proceeds of the loan for household expenses.

      19.   The Elastic Loan arose from the purchase of goods and services which

were primarily for family, personal, or household purposes, specifically charges

for consumer goods and services, and therefore meets the definition of Debt under

the FDCPA, 15 U.S.C. § 1692a(5) and the FCCPA, Florida Statute § 559.55(6).

      20.   Florida Statute § 687.071(2) renders loans made with annual interest

rates greater than 25% a second-degree misdemeanor.
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 5 of 31 PageID 5




      21.     Florida Statute § 687.071(3) renders loans made with annual interest

rates greater than 45% a third-degree felony.

      22.     Florida Statute § 687.071(7) renders any loan in violation of Florida

Statute § 687.701, and any debt stemming from such extension of credit, void and

unenforceable.

      23.     The annual interest rate on the Elastic Loan exceeded 149% annually.

      24.     The loan made by Elastic to Mr. Evans was thus void ab initio. See

Stubblefield v. Dunlap, 148 Fla. 401, 4 So.2d 519 (1941); Pushee v. Johnson, 123 Fla.

305, 166 So. 847 (1936); River Hills, Inc. v. Edwards, 190 So.2d 415 (Fla. 2d DCA 1966).

Richter Jewelry Co. v. Schweinert, 169 So. 750, 758-59 (Fla. 1935) (criminally usurious

loans are “void as against the public policy of the state as established by its

Legislature.”)

      25.     The Elastic loan is therefore an “unlawful debt” per Florida Statute §

772.102(2).

      26.     Florida law prohibits any recovery of the principal on such loans.

Rollins v. Odom, 519 So. 2d 652, 656 (Fla. Dist. Ct. App. 1988).

              Elastic Engages in Rent-a-Bank Scheme with Republic Bank

      27.     Purportedly, the Elastic Loan was funded through Republic Bank

and Trust (“Republic Bank”), a bank with primary offices in Louisville, Kentucky.




                                      Page 5 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 6 of 31 PageID 6




        28.   However, Elevate was the real lender, not Republic Bank. Elevate, in

an effort to avoid state usury laws, including Florida’s, “partnered” with Republic

Bank.

        29.   Republic Bank, as a bank, is not subject to state interest rate limits

pursuant to the National Bank Act.

        30.   Elastic launders its loans through Republic Bank, claiming that

Republic Bank is the true lending entity.

        31.   Republic Bank was not the true lender of Mr. Evans’s loan.

        32.   Indeed, Republic Bank had virtually nothing to do with the

marketing, underwriting, servicing, collection, and post-charge-off sale to

defendant NCB.

        33.   Elevate pre-screens and markets Elastic loans to consumers through

websites, call centers, direct mail, and other marketing channels that Elevate solely

operates. Elevate also creates the content of the marketing and advertising used to

lure consumers into taking out a loan.

        34.   Elevate itself pays all costs related to its extensive marketing

campaigns.

        35.   The Elastic trademark appearing on its website and used in virtually

all of its marketing – is a registered trademark of Elastic Financial, LLC. SEE

PLAINTIFF’S EXHIBIT B.
    Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 7 of 31 PageID 7




         36.     Elastic Financial LLC is a subsidiary of Elevate.

         37.     In its Elastic loan marketing, Elevate goes to great lengths to make it

appear its loans are “cheaper” alternatives to other forms of financing, although

in virtually all instances, it is not.

         38.     Elastic’s marketing and website states it charges borrowers an initial

“advance fee” of $5 or $10 for each $100 advanced, as well as a fixed charge of 5%

or 10% of the open balance in each payment period. The 5% fee is charged to

consumers who make payments bi-weekly, with the 10% rate being assessed to

those paying monthly. Like a payday loan, Elevate schedules repayments to

coincide with the borrower’s payday. Consumers and repay loans over as long as

20 months.

         39.     One of the key advertising taglines of Elastic’s marketing is that the

loans are a cost-effective alternative which enables a consumer to “avoid

expensive overdraft fees or bounced checks.”

         40.     Yet, in its 10-K1, Elevate explains that “if an Elastic customer makes a

$2,500 draw on the customer’s line of credit and this draw required bi-weekly

minimum payments of 5% (equivalent to 20 bi-weekly payments), and if all

minimum payments are made, the draw would earn finance charges of $1,148.”



1
  As a publicly-traded company, Elastic is required by the Securities and Exchange Commission to file a form 10-K
yearly. The 10-K is a comprehensive report about a company’s financial performance and contains much more detail
than a company's annual report.

                                                 Page 7 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 8 of 31 PageID 8




      41.    The average bank overdraft fee is approximately $35. Thus, per

Elevate’s example of a consumer taking out a $2,500 loan, said consumer would

have to of incurred more than 32 overdraft fees for bank overdraft fees to exceed

the $1,148 cost of the Elastic loan.

      42.    Elevate does not disclose the effective APR of its Elastic loans to

consumers.

      43.    Its website states Elastic “does not have an interest rate like other

traditional credit products. Rather, you pay a cash advance fee plus 5% or 10% for

every cash advance you request depending on your billing cycle.”

      44.    Elevate deducts the cash advance fee from the amount that it lends so

that a consumer borrowing $500 with a 5% cash advance fee, would actually

receive $475. Elevate also charges a 5% or 10% fee for each billing cycle in which

the consumer has a balance. Elevate describes the recurring fee as a “Carried

Balance Fee.”

      45.    Although Elevate does not disclose the effective APR for Elastic to

consumers, it does calculate it for itself and its investors.

      46.    Elevate’s 10-K states that “[f]or the year ended December 31, 2018,

[Elastic’s] effective APR was 129%” . . . . and that for the year ended December 31,

2013, the effective APR for Elastic was 251%.”
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 9 of 31 PageID 9




        47.   A reasonable consumer would not understand that a loan with a

disclosed 5-10% fee for each cash advance and repayment, has an effective APR of

129%.

        48.   Elevate, in essence rents Republic to originate the loans that it

ultimately controls and profits from through Elevate SPV (“ESPV”). In 2019,

Elevate’s revenue from the Elastic brand totaled approximately $248.5 million.

        49.   Since 2015, ESPV, a Cayman Islands special purpose vehicle that

operates for the financial benefit of Elevate, immediately purchases a 90% interest

in Elastic loans, (including the principal and interest due) after origination “by”

Republic Bank. This 90% ownership makes ESPV the legal and equitable owner of

the receivables for the loans. Revenue from ESPV is funneled, though a series of

transactions, back Elevate.

        50.   Elevate’s financial statements include “revenue, losses and loans

receivable related to the 90% of Elastic loans originated by Republic and sold to

ESPV.”

        51.   Elevate also takes the risk of bad debt concerning Elastic loans.

Elevate provides credit protection to ESPV against Elastic loan losses, meaning

that its capital, not Republic Bank’s, is primarily at risk. If a consumer were to

default on a $1,000 loan and Elevate was unable to recover any payment at all,

resulting in a total loss, Republic Bank would stand to lose, at the most, $50 (since


                                     Page 9 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 10 of 31 PageID 10




a minimum of 5% is withheld as a funding fee from the initial disbursement to a

consumer) while Elevate could stand to close as much as $900.

      52.    Additionally, Republic Bank’s economic interests are protected due

to its agreement with Elevate, which includes a stipulation that ESPV maintain

cash collateral in a Republic Bank account to secure its obligations to purchase the

Elastic loans supposed made “by” Republic Bank.

      53.    Elevate Credit, through ones of its subsidiaries, also acts as the

servicer for the Elastic loans. Elevate Credit reconciles the accounts, posts

payments and other credits to the accounts, and provides periodic billing

statements to consumers.

      54.    As per Elastic’s business model, once Republic Bank “made” the

$3,500 loan to Mr. Evans, the loan was immediately assigned to Elastic.

      55.    Elastic then proceeded to attempt to collect on the loan from Mr.

Evans, including the 149% APR, Cash Advance Fees, and Carried Balance Fees.

      56.    However, Elastic, a non-bank assignee of the Elastic Loan, had no

legal ability to collect the assessed interest. See. Madden v. Midland Funding, LLC,

786 F.3d 246 (2d Cir. 2015).

      57.    Elastic has been sued in the past for collection of unlawful debt and

its use of Republic Bank in its “rent-a-bank” schemes. See District of Columbia vs.

Elevate Credit, Inc., case 1:2020cv01909, U.S.D.C., District of Columbia, July 2, 2020.
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 11 of 31 PageID 11




      58.    Mr. Evans repaid over $1,000 directly to Elastic. Despite these

payments, Elastic claimed Mr. Evans still owed $3,660 -- $160 more than the

original loan amount.

                             Elevate’s Questionable History

      59.    Elevate, the owner of Elastic, is a Fort Worth, Texas-based “FinTech”

business which makes loans to consumers at interest rates illegal in the vast

majority of states, including Florida.

      60.    One of the founders of Elastic was Ken Rees (“Rees”) who was, until

his resignation in July 2019, also its CEO.

      61.    Rees was previously the CEO of Think Finance, LLC (“Think

Finance”), which made consumer loans at triple-digit interest rates.

      62.    Initially, Think Finance “partnered” with the First Bank of Delaware

to launder its loans to create the appearance they were issued by a state-chartered

bank, to avoid state usury laws.

      63.    In 2012, the First Bank of Delaware was later stripped of its bank

charter and fined $15 million.

      64.    Rees thereafter partnered with the Chippewa Cree Tribe of the Rocky

Boy’s Indian Reservation in Box Elder, Montana and began laundering its loans –

now re-branded “Plain Green Loans” – through the Tribe, claiming the Tribe’s




                                     Page 11 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 12 of 31 PageID 12




sovereign immunity prevented civil and criminal action from being taken against

it. Such agreements are often referred to as “rent-a-tribe” schemes.

      65.      Plain Green’s loans charged interest rates of up to 400% annually.

      66.      After lawsuits filed against Think Finance by the Consumer Financial

Protection Bureau, the Pennsylvania Attorney General, and others, relating to the

wildly-usurious interest rates being charged by Plain Green, Rees formed Elevate

Credit, Inc.




        NCB Attempts to Collect Usurious Elastic Loan from Mr. Evans

      67.      On or about September 22, 2017, the Elastic Loan was sold to NCB.

      68.      NCB has mailed multiple written collection communications to Mr.

Evans in the last 12 months attempting to collect the Debt, including one dated

October 22, 2020.

      69.      NCB also reported the purported “debt” to the major consumer credit

reporting agencies (“CRAs”), including Experian, monthly, beginning September

2017 and through December 2020. SEE PLAINTIFF’S EXHIBIT C.

      70.      Reporting a debt to a CRA is an attempt to collect the debt alleged

therein. See, e.g., Edeh v. Midland Credit Management, Inc., 748 F. Supp. 2d 1030 (D.

Minn. 2010) (“The Court has learned, through its work on countless FDCPA cases,
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 13 of 31 PageID 13




that threatening to report and reporting debts to CRAs is one of the most

commonly-used arrows in the debt collector's quiver.”)

      71.   NCB certified to the CRAs that the debt it was reporting as “in

collection,” with $3,660 past due, thereby indicating that the Elastic Loan was a

legitimate, lawful debt.

      72.   NCB knew, or should have known, that it was collecting illegal debt

from Mr. Evans.

      73.   NCB is a large debt buyer with a number of experienced lawyers

advising it on consumer protection statutes.

      74.   Beyond this, NCB was in possession of the original loan agreement

documents creating the Debt.

      75.   Mr. Evans suffered severe emotional distress in being subjected to

illegal collection actions over a loan by NCB which she, pursuant to Florida law,

does not owe.

      76.   Mr. Evans’s credit reports and scores have been severely and

adversely negatively impacted from NCB’s false reporting that he legitimately

owes a debt for $3,660 to NCB.

      77.   Around August 2020, Mr. Evans disputed NCB’s reporting to

Experian.




                                   Page 13 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 14 of 31 PageID 14




        78.   Experian then sent NCB an Automated Consumer Dispute

Verification Request (“ACDV”), asking NCB to make a reasonable investigation

into the dispute.

        79.   Upon receipt of the ACDV, NCB knew that Mr. Evans disputed the

Debt.

        80.   The ACDV was sent via e-OSCAR, an online system used by CRAs to

communicate with furnishers of data, such as debt collectors like NCB.

        81.   When responding to an ACDV through e-OSCAR, the person sending

the response must electronically sign to confirm as follows:

        [b]y submitting this ACDV, you certify that you have verified the
        accuracy of the data in compliance with all legal requirements, and
        your computer and/or manual records will be adjusted to reflect the
        changes noted.

        82.   NCB returned the ACDV to Experian, verifying that it had completed

its investigation and that all of its information was accurate.

        83.   NCB instructed Experian to report a Metro 2 Compliance Condition

Code (“CCC”) of “XH” meaning “account previously in dispute – investigation

complete, reported by data furnisher.” (Emphasis added.)

        84.   In cooperation with the major CRAs, the Consumer Data Industry

Association (“CDIA”) publishes the Metro 2 reporting standards to assist

furnishers with their compliance requirements under the FCRA. CDIA’s reporting
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 15 of 31 PageID 15




products are used in more than nine billion transactions each year. See

http://www.cdiaonline.org/about/index.cfm?unItemNumber=515.

      85.    The Metro 2 Format Task Force is comprised of representatives from

Equifax, Experian, Innovis, and TransUnion, and is supported by the CDIA.

      86.    The Metro 2 Format Task Force’s mission is to provide a standardized

method for the reporting of accurate, complete, and timely data, and has

developed the Metro 2 standards.

      87.    The Metro 2 standards provide uniformity in the reporting and

interpretation of credit data, including credit-risk scoring.

      88.    Equifax and Experian require all data furnishers, such as NCB, to

report data according to Metro II standards.

      89.    NCB did not adhere to Metro 2 standards when it reported that the

Debt was “previously disputed” since the “XH” CCC is applicable only to

situations where information was disputed, and the consumer later indicates to

the data furnisher that his dispute has been resolved.

      90.    Failure to adhere to the Metro 2 format, and/or the failure to follow

the guidance of regulatory and industry sources, such as the CDIA, is evidence of

a willful violation of the FCRA. See Gillespie v. Equifax Info. Servs., LLC., No. 05C138,

2008 WL 4316950 (N.D. Ill. Sept. 15, 2008).




                                      Page 15 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 16 of 31 PageID 16




      91.    For a debt to be accurately reported as “Previously in Dispute,” the

consumer must retract or cease his dispute.

      92.    Mr. Evans never indicated, nor even implied, to NCB that he agreed

that he owed the Debt and no longer disputed it.

      93.    Thus, NCB had no reason to believe that the Debt was no longer

disputed by Mr. Evans.

      94.    Indeed, NCB had every reason to believe the opposite - that Mr. Evans

actively disputed the Debt.

      95.    The “plain language of the ‘XH’ code implies any dispute the

consumer previously had about the account is settled, or a solution has been

found.” Wood v. Credit One Bank, No. 3:15-cv-594 (E.D. Va. Sept. 21, 2017).

      96.    NCB could have reported a Metro II compliance condition code of

“XB,” meaning “consumer disputes this information,” but it did not.

      97.    When responding to an ACDV and indicating that information had

been verified as accurate, “the question of whether the furnisher behaved

reasonably will turn on whether the furnisher acquired sufficient evidence to

support the conclusion that the information was true.” Hinkle v. Midland Credit

Management, Inc., 827 F.3d 1295 (11th Cir. 2016).
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 17 of 31 PageID 17




      98.    The failure to update a report to indicate that a debt is disputed can,

in and of itself, violate the FCRA. See Saunders v. Branch Banking and Trust Co. of

VA, 526 F.3d 142 (4th Cir. 2008).

      99.    Having inaccurately marked the tradeline as previously disputed

while failing to indicate that the tradeline was actively disputed, NCB’s

investigation was inherently unreasonable.


                   Failure to report disputed debt as disputed

      100.   In September 2020, NCB made new reports to Experian which

contained a new balance date and other updated information, and also contained

the CCC of “XH” meaning “account previously in dispute – investigation

complete, reported by data furnisher.” (Emphasis added.) SEE PLAINTIFF’S

EXHIBIT C.

      101.   NCB continued to be obliged to disclose the fact that the Debt was

disputed in all communications about the Debt, in response to the dispute in

August 2020 report to Experian. See Semper v. JBC Legal Group, 2005 WL 2172377

(W.D. Wash. Sept. 6, 2005).

      102.   Despite having no reason to believe that Mr. Evans no longer

disputed the Debt, NCB falsely communicated that the Debt was no longer

disputed.



                                    Page 17 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 18 of 31 PageID 18




       103.   NCB had no right to determine on its own whether the dispute had

merit or not; the FDCPA requires a debt collector to communicate that a debt is

disputed, and 1692e(8) “does not require an individual’s dispute be valid or even

reasonable. Instead, the plaintiff must simply make clear that he or she disputes

the debt. DeKoven v. Plaza Assocs., 599 F.3d 578, 582 (7th Cir. 2010) (“[A] consumer

can dispute a debt for ‘no reason at all ….’”).

       104.   NCB should have continued to report the Debt with the notation,

“account information disputed by consumer.”

       105.   The distinction between reporting a debt as “previously in dispute”

and “currently in dispute” is significant since many commercially used credit

scoring algorithms disregard a collection account from their score computations if

the account is reported as currently in dispute, but do not disregard accounts

marked as previously in dispute.

       106.   NCB’s failure to disclose that the Debt was currently disputed

materially damaged Mr. Evans’s credit scores.

       107.   The failure to properly report a disputed debt as disputed creates a

concrete injury-in-fact because the failure to disclose this information affects credit

scores, meaning Mr. Evans suffered “a real risk of financial harm caused by an

inaccurate credit rating.” Evans v. Portfolio Recovery Associates, 889 F. 3d 337, 345

(7th Cir 2018).
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 19 of 31 PageID 19




                            NCB Collection Attempts Continue

        108.   Shortly thereafter the dispute made by Mr. Evans in August 2020, he

started to receive collection letters from NCB, offering discounts on the usurious,

legally-unenforceable and disputed debt. SEE PLAINTIFF’S EXHIBIT D.

        109.   The collection letter offered to resolve the debt for 25% of the claimed

balance and stated, “To take advantage of this option, we request that you call our

office by October, 30, 2020”. Id.

        110.   An unsophisticated consumer would be misled into believing that

this offer was legal, albeit the loan was unenforceable to begin with.

        111.   Mr. Evans, under the impression that the loan was enforceable,

decided to take advantage of the 75% discount of his current balance.

        112.   The cumulative effects of NCB’s credit reporting and mail

solicitations resulted in Mr. Evans paying $889.90 to NCB he would not have paid,

absent NCB’s false and misleading representations that the debt was legitimately

owed.

        113.   NCB then used the proceeds for the collection of this unlawful debt

to further its continuing enterprises, including the purchase of additional

portfolios unlawful debt.

        114.   Further, NCB’s collection agents represented to Mr. Evans that

payment of the $889 would “clear” his credit report.


                                      Page 19 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 20 of 31 PageID 20




      115.     In reality, NCB simply reported the account to Experian as a “paid

collection,” which, while disclosing the consumer has paid the debt, continues to

leave a record of the prior delinquency reporting and adversely effects a

consumer’s credit score, pursuant to many commonly-used credit scoring models.

                NCB Discloses Legally-Protected Information to 3rd Parties

      116.     NCB sent several collection letters to Mr. Evans, including the one

sent in October 2020. SEE PLAINTIFF’S EXHIBIT D.

      117.     Rather than prepare and mail a collection letter on its own, NCB sent

information to a commercial mail house.

      118.     NCB disclosed to the mail house:

          a. Mr. Evans’ status as a debtor,

          b. the amount of the alleged debt Republic Bank & Trust Co.,

          c. the original account number relating to the Debt, and

          d. other highly personal pieces of information.

      119.     The mail house then populated some or all of this information into a

pre-written template, printed, and mailed the letter to Mr. Evans’ residence in

Florida. Id.

      120.     The term “communication” is defined in the FDCPA, 15 U.S.C.

§1692a(3), as “the conveying of information regarding a debt directly or indirectly
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 21 of 31 PageID 21




to any person through any medium,” which includes sending an electronic file

containing information about Mr. Evans’ purported Debt to a mail house.

      121.     NCB’s communication to the mail house was in connection with the

collection of a Debt since it involved disclosure of the Debt to a third party with

instructions to produce a collection letter and mail it to Mr. Evans, the consumer,

with the objective that the correspondence would motivate the consumer to pay

some or all of the alleged and unenforceable Debt.

      122.     This mail house is a distinct entity not owned by NCB.

      123.     This mail house is not a consumer reporting agency as referenced in

15 U.S.C. §1692c(b).

      124.     This mail house is not an attorney as referenced in 15 U.S.C. §

1692c(b).

      125.     Mr. Evans never consented to having his personal and confidential

information, concerning the Debt or otherwise, shared with any mail house.

      126.     15 U.S.C. § 1692c(b) states that:

            “Except as provided in section 1692b of this title, without the prior
            consent of the consumer given directly to the debt collector, or the
            express permission of a court of competent jurisdiction, or as reasonably
            necessary to effectuate a post judgment judicial remedy, a debt collector
            may not communicate, in connection with the collection of any debt, with
            any person other than the consumer, his attorney, a consumer reporting
            agency if otherwise permitted by law, the creditor, the attorney of the
            creditor, or the attorney of the debt collector.” (emphasis added).


                                       Page 21 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 22 of 31 PageID 22




      127.    The mail house used by NCB as part of its debt collection effort

against Mr. Evans does not fall within any of the categories listed within 15 U.S.C.

§ 1692c(b).

      128.    Due to NCB’s communication to this mail house, information about

Mr. Evans, including his name, other personal information, and the amount he

supposedly owes, are all within possession of a third party not expressly listed

within 15 U.S.C. § 1692c(b).

      129.    Thus, NCB disclosed information about Mr. Evans, his status as a

debtor, and other information in violation of 15 U.S.C. § 1692c(b). See Hunstein v.

Preferred Collection & Mgmt. Servs., No. 19-14434 (11th Cir. Apr. 21, 2021).

      130.    If a debt collector “conveys information regarding the debt to a third

party – informs the third party that the debt exists or provides information about

the details of the debt – then the debtor may well be harmed by the spread of this

information.” Brown v. Van Ru Credit Corp., 804 F.3d 740, 743 (6th Cir. 2015).

      131.    Communications from debt collectors to mail houses are not exempt

from the provisions of 1692c(b) and are “in connection with” the collection of a

debt. See Hunstein.

      132.    NCB devised this strategy of communicating to a third-party mail

house so that it could churn out more collection letters than if it kept all of the

work “in house.”
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 23 of 31 PageID 23




      133.   This mail house strategy allowed NCB to generate more profit and

gain an advantage over competitors.

      134.   In reckless pursuit of these business advantages, NCB disregarded

the known, negative effects that disclosing sensitive and personal information to

an unauthorized third party would have on a consumer.

      135.   NCB’s unauthorized and prohibited communications caused Mr.

Evans, a consumer who highly values his privacy, significant emotional distress

since his confidential, legally protected personal information had been unlawfully

disseminated to third parties.

      136.   Mr. Evans has hired the aforementioned law firm to represent him in

this matter and has assigned his right to fees and costs to such firm.

                                 COUNT I
                         VIOLATIONS OF THE FDCPA

      137.   Mr. Evans adopts and incorporates paragraphs 1 – 136 as if fully

stated herein.

      138.   NCB violated 15 U.S.C. § 1692c(b) when it disclosed information

about Mr. Evans’ purported Elevate debt to an unauthorized third-party mail

house and the employees of that mail house in connection with the collection of

the Debt.

      139.   NCB violated 15 U.S.C. § 1692e and 1692e(10) when it used

misleading and deceptive means to attempt to collect a debt by attempting to

                                    Page 23 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 24 of 31 PageID 24




collect the Debt from Mr. Evans, a Florida resident, both in writing and via credit

reporting, claiming a Debt from an unlicensed, non-bank entity, Elastic/Elevate,

bearing annual interest exceeding 129%, was a legal, valid, and enforceable debt,

when the Elastic Loan was null, void, and unenforceable under Florida law, and

when it reported a disputed debt as “previously disputed” and “now resolved,”

despite this being false.

       140. NCB violated 15 U.S.C. § 1692e(2)(a) when it made a false

representation about the character, amount and/or legal status of a debt by

attempting to collect from Mr. Evans, a Florida resident, both in writing and via

credit reporting, a Debt from an unlicensed, non-bank entity, Elastic, bearing

annual interest exceeding 129%, was a legal, valid, and enforceable debt, when the

Elastic Loan was null, void, and unenforceable under Florida law, and when it

reported a disputed debt as “previously disputed” and “now resolved,” despite

this being false.

       141. NCB violated 15 U.S.C. § 1692e(8) when it communicated credit

information which was false, and which NCB knew, or should have known was

false, to wit, that a Debt from an unlicensed, non-bank entity, Elastic, bearing

annual interest exceeding 129%, was a legal, valid, and enforceable debt, and that

Mr. Evans thus actually owed the $3,660 balance, when he did not owe it as it was

null, void and unenforceable against him pursuant to Florida law.
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 25 of 31 PageID 25




       142. NCB violated 15 U.S.C. § 1692e(8) when it communicated credit

information which was known to be disputed, without disclosure of dispute,

reporting instead it was “previously disputed” and “now resolved,” despite this

being false.

       143. NCB violated 15 U.S.C. § 1692f by using unfair means in connection

with the collection a debt, to wit, knowingly disclosing sensitive personal

information about Mr. Evans to third parties not expressly authorized under the

FDCPA, and by claiming it was incumbent upon Mr. Evans to re-dispute a

disputed debt, otherwise NCB would consider the debt non-disputed.

      144.     NCB violated 15 U.S.C. § 1692f(1) when it attempted to collect an

amount not authorized by contract or law – to wit, the entire purported Elastic

Loan debt-- from Mr. Evans through written demands and credit reporting, when

the Elastic Loan was null, void, and unenforceable under Florida law.

      145.     NCB’s conduct renders it liable for the above-stated violations of the

FDCPA, and Mr. Evans is therefore entitled to statutory damages not to exceed

$1,000 as well as other relief.

      146.     NCB intentionally made these communications in order to gain an

advantage over other debt collectors and generate additional profits.

      WHEREFORE, Mr. Evans respectfully requests that this Honorable Court

      enter judgment against NCB for:


                                      Page 25 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 26 of 31 PageID 26




      a.     Statutory   damages    of   $1,000.00,   pursuant   to   15   U.S.C.   §

             1692k(a)(2)(A);

      b.     Unspecified actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      c.     Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

             1692k(a)(3); and,

      d.     Such other relief that this Court deems just and proper.

                                COUNT II
                         VIOLATIONS OF THE CRCPA

      147.   Mr. Evans adopts and incorporates paragraphs 1 – 136 as if fully

stated herein.

      148.   NCB violated Florida Statute § 772.103(3), when they participated in

an association with Elevate Credit, doing business as Elastic, through the

collection of an unlawful debt – the Elastic Loan.

      149.   NCB violated Florida Statute § 772.103(4) when it conspired and

endeavored, with Elastic Elevate Credit, to collect an unlawful debt – the Elastic

Loan – and to use any funds collected in furtherance of NCB’s ongoing enterprise.

      150.   The Defendants took action in furtherance of this conspiracy,

including mailing a collection letter and reporting it to the nationwide CRAs as a

purported unpaid debt, damaging Mr. Evans’ credit and, in effect, holding his

credit report hostage until he paid the unlawful debt.
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 27 of 31 PageID 27




      151.    The Defendants have attempted to collect virtually-identical debts

through credit reporting, phone calls, demand letters, and threats of litigation

from hundreds, if not thousands, of other Florida residents.

           WHEREFORE, Mr. Evans respectfully requests this Honorable Court

enter judgment against NCB ordering:

      a.      Threefold the amount of actual damages, which Plaintiff calculates to

              be a minimum of $889, or, in the alternate, the statutory minimum of

              $200, whichever is greater, pursuant to Florida Statute 772.104(1);

      b.      Reasonable costs and attorneys' fees pursuant to pursuant to Florida

              Statute 772.104(1);

      c.      An injunction of Estoppel against NCB from engaging in any further

              action in violation of Florida law, pursuant to Florida Statute 772.14;

              and,

      d.      Any other relief this Court deems equitable and proper under the

              circumstances.

                                 COUNT III
                          VIOLATIONS OF THE FCCPA

      152.    Mr. Evans adopts and incorporates paragraphs 1 – 136 as if fully

stated herein.

      153.    NCB violated Section 559.72(5), Florida Statutes, when it disclosed to

the Pennsylvania mail house, a third party, information that would affect Mr.

                                     Page 27 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 28 of 31 PageID 28




Evans’ reputation, specifically personal details about Mr. Evans, and purported an

unpaid, otherwise, unenforceable Elastic Loan. NCB was aware that there was no

legitimate business need to convey this information, since NCB could easily have

prepared and mailed the letter itself without any need to disclose the information

to a third party.

      154.   Instead, NCB intentionally decided to disclose this information to the

Pennsylvania mail house as part of its debt collection effort against Mr. Evans

because it allowed NCB to gain a competitive advantage over the competition

through increased profit margins.

      155.   NCB violated Section 559.72(9), Florida Statutes, when NCB

attempted to collect the Elastic Loan from Mr. Evans via multiple collection letters

mailed to him, when the Elastic Loan was illegitimate and unenforceable due to

the application of interest rates in excess of 129% percent annually on the principal

amount of the loan, in violation of Section 687.071, Florida Statutes, and NCB

knew, or should have known, that the Elastic Loan was unenforceable in Florida.

      156.   NCB violated Section 559.72(9), Florida Statutes, when NCB asserted

rights which do not exist, specifically, the right to collect the Elastic Loan from Mr.

Evans, when the loan was not legally owed pursuant to Florida law.

      157.   NCB was in possession of the original loan documents and thus knew,

or should have known, that the loan contained an illegal interest rate in Florida.
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 29 of 31 PageID 29




          158.   NCB conduct renders it liable for the above-stated violations of the

FCCPA, and Mr. Evans is therefore entitled to statutory damages not to exceed

$1,000 as well as other relief.

          159.   WHEREFORE, Mr. Evans respectfully requests this Honorable Court

enter judgment against NCB for:

          a.     Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida

                 Statutes;

          b.     Actual damages pursuant to Section 559.77(2), Florida Statutes;

          c.     Injunctive relief preventing NCB from attempting to collect the

                 alleged loan from Mr. Evans pursuant to Section 559.77(2), Florida

                 Statutes;

          d.     Reasonable costs and attorney’s fees pursuant to pursuant to Section

                 559.77(2), Florida Statutes; and,

          e.     Such other relief that this Court deems just and proper.



                                     COUNT IV
                              VIOLATIONS OF THE FCRA

           160. Mr. Evans adopts and incorporates paragraphs 1 –136 as if fully stated

herein.

           161. NCB violated 15 U.S.C. § 1681s-2(b) when it failed to make a

reasonable investigation after notice of dispute from a CRA, Experian, since any

                                        Page 29 of 35
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 30 of 31 PageID 30




reasonable investigation would have concluded that NCB’s report was no longer

complete or accurate unless modified to include the fact that the Debt was

disputed by the consumer, Mr. Evans. Instead, NCB reported information that it

knew was false - that the account was previously disputed, implying that the

dispute had been resolved and Mr. Evans simply refused to pay a debt which he

now agreed he owed. Further, any reasonable investigation should have

determined the Debt was not reportable at all as it was void ab initio due to its triple-

digit interest rate.

       162.   NCB’s conduct was willful and intentional, or alternately, was

engaged in with a reckless disregard for consumer rights and failed to conform to

established Metro 2 standards which NCB had pledged to follow.

       163.   NCB is liable under the FCRA to Mr. Evans in a statutory amount up

to $1,000 per incident.

       WHEREFORE, Mr. Evans respectfully requests this Honorable Court to

enter judgment in his favor, and against NCB, for:

       a.     The greater of Mr. Evans’s actual damages or statutory damages of

              $1,000 per incident pursuant to 15 U.S.C. § 1681n(a)(1)(B) or 15 U.S.C.

              § 1681o(a)(1);

       b.     Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

              1681n(a)(3) or 15 U.S.C. § 1681o(a)(2); and,
Case 8:21-cv-02188-KKM-AEP Document 1 Filed 09/15/21 Page 31 of 31 PageID 31




      c.    Such other relief that this Court deems just and proper.



                         DEMAND FOR JURY TRIAL

      Mr. Evans hereby demands a trial by jury on all issues so triable.


Respectfully submitted on September 15, 2021, by:



                                                    SERAPH LEGAL, P. A.

                                                   /s/ Thomas M. Bonan
                                                   Thomas M. Bonan Esq.
                                                   Florida Bar No.: 118103
                                                   TBonan@SeraphLegal.com
                                                   1614 N 19th Street
                                                   Tampa, Florida 33605
                                                   Tel: 813-567-1230
                                                   Fax: 855-500-0705
                                                   Counsel for Plaintiff




                          ATTACHED EXHIBIT LIST

A     NCB’s Florida CCA License Record
B     Elastic Financial, LLC’s Trademark
C     Plaintiff’s Experian Consumer Disclosure Dated March, 17, 2021 – Excerpt
D     NCB’s Collection Letter to Plaintiff Dated October 6, 2020 - Excerpt




                                   Page 31 of 35
